Citation Nr: 0522095	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  04-07 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an April 2002 rating decision denying entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
PTSD.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to March 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

As a procedural matter, the Board determines that this appeal 
also included an inextricably intertwined issue as to whether 
an April 1998 rating decision that denied entitlement to 
service connection for PTSD based on new and material 
evidence is final.  As explained in detail below, the Board 
has determined that the April 1998 rating decision is not 
final.  This determination renders the matter of whether 
there was CUE in a subsequent April 2002 rating decision, 
which also denied a claim for PTSD based on new and material 
evidence, moot.  Further, the veteran has requested a hearing 
at the RO as to the April 1998 claim and a remand is needed.  


FINDINGS OF FACT

1.  The veteran filed a claim seeking service connection for 
PTSD in April 1998.

2.  By rating decision dated in April 1998, the RO denied the 
veteran's claim for PTSD based on new and material evidence; 
the claim having initially be denied by rating decision dated 
in June 1996.

3.  In April 1998, the veteran filed a timely notice of 
disagreement.  A statement of the case was issued in October 
1998, following by the submission of a timely substantive 
appeal in October 1998.

4.  Subsequent correspondence from the veteran addressed his 
desire for a hearing.  He variously requested a Travel Board 
hearing, a videoconference hearing before the Board, and, 
ultimately, a hearing before a Decision Review Officer at the 
RO.

5.  Correspondence dated in July 2001 was erroneously 
interpreted to withdraw his claim for service connection for 
PTSD based on new and material evidence.

6.  In September 2001, the veteran purported to reopen a 
claim for PTSD, which was denied by rating decision dated in 
April 2002.

7.  Correspondence from the veteran in December 2002 was 
interpreted to raise a claim of clear and unmistakable error 
(CUE) in the April 2002 rating decision. 

8.  The claim of entitlement to service connection for PTSD 
based on new and material evidence filed in April 1998 
remains in appellate status.

9.  The issue of CUE in the subsequent April 2002 rating 
decision with respect to the claim for service connection for 
PTSD is moot.


CONCLUSION OF LAW

The veteran's motion for CUE in an April 2002 rating decision 
denying entitlement to service connection for PTSD is moot.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.101 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record shows that the RO denied a claim 
seeking service connection for PTSD by rating decision dated 
in June 1996.  The veteran did not appeal and that decision 
became final.  In March 1998, he filed a claim for PTSD.  By 
rating decision dated in April 1998, the RO denied the 
veteran's claim for PTSD based on new and material evidence.

The veteran subsequently filed a timely notice of 
disagreement.  A statement of the case was issued in October 
1998, following by the submission of a timely substantive 
appeal in October 1998.  Thereafter, he submitted 
correspondence addressing his desire for a hearing.  
Initially he requested a Travel Board hearing, then changed 
it to a videoconference hearing before the Board, then asked 
to cancel the video hearing and requested a hearing before a 
Decision Review Officer at the RO.

In a July 2001 letter to the RO, the veteran wrote:

I have been confused by this whole 
process.  To my recollection I was never 
informed about an appeal to the DRO.  I 
signed an appeal to the BVA and a request 
for a video hearing.  I have tried to 
cancel this but can't seem to get it 
done.  Could you please help me.  I would 
like my case to be heard at the DRO.  I 
have evidence & a witness I would like to 
present to the DRO.  I want to cancel all 
previous appeal requests to BVA.  Would 
you help me and write and explain what I 
need to do to have my case heard at the 
DRO (emphasis in original).  

The RO apparently focused only on the statement that the 
veteran wanted to cancel all "appeal requests to the Board" 
and considered this a request to withdraw his appeal.  The 
Board does not agree.  It is clear from the statement that 
the veteran was attempting to withdraw his various hearing 
requests before the Board (for Travel Board and video 
hearings), not withdrawing his appeal.  Rather, he expressed 
a clear desire for a hearing at the RO.  

In September 2001, the veteran, through his representative, 
indicated that he wished to "re-open claim for service 
connection for PTSD, based on new evidence not cumulative."  
However, the correspondence went on to request a copy of the 
statement of the case (which was issued in October 1998 as 
part of the original claim) and asked that the certain 
medical evidence, "SMRs and c-file be reviewed again for a 
complete and thorough [a]judication . . . ."  

Two months after this correspondence from the representative, 
information from the Center for Unit Records Research, 
undertaken as part of the original claim to reopen, was 
received.  At this juncture, it would have been appropriate 
to inform the veteran that his claim was still pending.  

However, it appears that there was no activity on the claims 
file (from either the veteran or the RO) until April 2002.  
In an April 2002 rating decision, the RO denied the veteran's 
claim for PTSD.  While not explicitly stated, the RO 
apparently reopened the claim and denied it on the merits; 
although the only pre-1998 evidence considered was a 1981 VA 
examination.  

In response to the April 2002 rating decision, a 
representative from the Florida Department of Veterans 
Affairs (FDVA), also somewhat confusing because the veteran 
had been represented by the Blinded Veterans Association 
since August 2001, submitted the following statement:

On reviewing rating decision dated 
4/10/02 and veteran's file, noticed 
letter from veteran indicating he wants a 
hearing with a Decision Review Officer at 
the St. Petersburg VARO versus a video 
hearing with the BVA.  Veteran has filed 
a timely NOD and substantive appeal in 
which he requested a BVA video hearing.  
The veteran's recent letter and my 
conversation with him on this date 
confirm his desire to a DRO hearing 
instead.  Please schedule DRO hearing as 
soon as possible.  Veteran will bring 
additional evidence to support his claim.

Thereafter, a memorandum from the RO to the representative 
indicated as follows:

I checked VACOLS and vet does not have 
active appeal at this time.  It was 
cancelled based on veterans letter dated 
7-6-01 and received 7-23-01.  Vet or you 
will have to file new NOD with rtg of 4-
10-02 to appeal at this point.

To further confuse matters, a May 2002 note from the FDVA 
representative noted that the "veteran has no interest in 
filing a new appeal."  Nonetheless, later that same month 
the veteran requested a copy of his claims file and service 
medical records and in October 2002 submitted a statement 
essentially arguing in support of his claim for PTSD.  

Later that month (October 2002), the Blinded Veterans 
Association submitted a statement that the veteran had 
addressed diagnosis, stressors, and decorations, and should 
be granted service connection for PTSD.  In December 2002, he 
indicated that the April 2002 decision contained "obvious 
error."  A rating decision denying CUE in the April 2002 
rating decision was issued in January 2003.  This is the 
issue certified on appeal to the Board.

Nonetheless, after careful review of the claims file, the 
Board finds that the original claim for PTSD based on new and 
material evidence filed in March 1998 (and denied by rating 
decision dated in April 1998) remains in appellate status.  
As the April 1998 rating decision remains in appellate 
status, the issue of CUE in a subsequent (April 2002 rating 
decision) is necessarily moot.  

That is to say, the veteran is not required to satisfy the 
higher burden of showing CUE in the April 2002 rating 
decision because the prior (April 1998) rating decision on 
the same issue (new and material evidence for PTSD) has not 
been fully adjudicated.  As noted above, the Board finds that 
the April 1998 rating decision remains on appeal.  Further, 
it is clear to the Board that the veteran has requested a 
hearing in conjunction with that claim.  Even if he 
ultimately withdraws the hearing request, the next 
appropriate step would be to certify the issue addressed in 
the April 1998 rating decision to the Board for 
consideration.  See Link v. West, 12 Vet. App. 39, 45 (1998) 
(appellant cannot raise CUE with respect to rating decision 
that is not final); Best v. Brown, 10 Vet. App. 322, 325 
(1997); Duran v. Brown, 7 Vet. App. 216, 224 (1994).  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  However, the Board 
observes that the provisions of the VCAA are not applicable 
to motions for clear and unmistakable error (CUE).  Livesay 
v. Principi, 15 Vet. App. 165 (2001).  Therefore, no further 
action is warranted on this claim.


ORDER

The issue of whether there was CUE in an April 2002 rating 
decision denying entitlement to service connection for PTSD 
is moot.


REMAND

Having determined that the claim for entitlement to service 
connection for PTSD based on new and material evidence is 
still pending, the Board finds that the issue of a personal 
hearing must be addressed.

The Board notes that the veteran's most recent statement on 
this issue is to request a personal hearing before the RO.  
The case will be remanded for the RO to schedule a hearing, 
as requested.  If the veteran chooses to withdraw his hearing 
request, he should do so with specificity at the RO.

In addition, the claimant is informed that he has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In view of 
the foregoing, the claim is remanded to the RO for the 
following development:

The RO should schedule the veteran for 
the personal hearing he has requested, in 
accordance with applicable procedures.  
If the veteran desires to withdraw the 
hearing request, and proceed on the 
evidence of record, such hearing request 
should be withdrawn in writing at the RO.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran until further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


